On July 2, 1930, Reese received an accidental injury arising out of and in the course of his employment with the Amerada Petroleum Corporation. He was thrown from a wagon while stringing Pipe, resulting in an injury to his side and ribs. He was paid $71.82, compensation for temporary total disability from July 11 to August 12, 1930, by virtue of a stipulation on form 7, which recited that disability ended August 12, 1930.
On May 29, 1931, Reese filed a motion to reopen the cause on the ground of a changed condition growing out of the original injury. On September 21, 1931, the Commission found that the condition of Reese had grown worse, and that he was unable to perform manual labor since May 29, 1931, and awarded him $15.39 per week, from May 29 to September 10, 1931, a total sum of $230.85, and continued compensation until otherwise ordered.
Amerada Petroleum Corporation seeks this review, contending that the claimant failed to establish a change in condition and failed to show that the changed condition, if any, was attributable to the original injury.
The evidence is sufficient to support the finding of fact by the Commission that claimant's condition has grown worse since the date of the accident, and that claimant is unable to perform ordinary manual labor. The evidence establishes an arthritic condition of Reese's back, not known at the time of the accident. The testimony of Dr. Walden is to the effect that arthritis may be caused or aggravated by trauma and that in his opinion the accident to this man's side and ribs caused the osteo-arthritis now present in his back. Skelly Oil Co. v. Standley, 148 Okla. 77, 297 P. 235.
The award is sustained.
HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., CLARK, V. C. J., and ANDREWS, J., absent.
Note. — See under (1), annotation in L. R. A. 1916A, 266; L. R. A. 1917. 186; 28 R. C. L. 828. 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116. *Page 8